UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 26, 2016 AVALON HOLDINGS CORPORATION (Exact Name of Registrant as Specified in its Charter) Ohio 1-14105 34-1863889 (State or Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) IdentificationNo.) One American Way, Warren, Ohio 44484 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (330) 856-8800 (Former name and address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e4(c)) ITEM 8.01 Other Events On August 26, 2016, AWMS Water Solutions, LLC, AWMS Holdings, LLC and AWMS Rt. 169 (collectively “AWMS” or the “Company”), wholly owned subsidiaries or companies in which Avalon Holdings Corporation has managerial control, filed a complaint in the Eleventh Appellate District Court in Trumbull County, Ohio for a Peremptory Writ of Mandamus to compel the Director of the Ohio Department of Natural Resources (“ODNR”) to initiate appropriations procedures to determine damages from the illegal regulatory taking of the Company’s property, or issue an alternative remedy at law. As previously reported, on September 3, 2014, the Chief of ODNR’s Division of Oil and Gas Resources Management (the “Division”), temporarily suspended the operations at the Company’s injection well, AWMS #2, while they prepared a state-wide policy on induced seismicity. There is currently no implemented state-wide policy on induced seismicity and operations of AWMS #2 are still suspended. The ODNR has refused to communicate with the Company regarding the status and requirements of any policymaking. The Company believes that the actions, and lack of responsible actions, by ODNR, which were triggered by a seismic event that presented no hazard or risk to any individual or to the environment, is a clear violation of the Company’s property rights and a violation of the Fifth and Fourteenth Amendments to the U.S. Constitution; Article I, Section 19 of the Ohio Constitution; and Ohio Revised Code Chapter 163. The Company intends to vigorously pursue the Complaint and obtain due process and fair compensation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AVALON HOLDINGS CORPORATION (Registrant) DATED:August 26, 2016 /s/Bryan P. Saksa By: Bryan P. Saksa Chief Financial Officer and Treasurer 3
